 

Case 1:19-cv-03887-MLB-JKL Document 1-1 Filed 08/29/19 Page 1 of 2

J544 (Rev, 6/2017 NDGA) CIVIL COVER SHEET

The J544 civil caver sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by Law, except as provided by
local rules of court, This form is required for the use of the Clerk of Court for the purpose of initiating the civil docket record. (SEE INSTRUCTIONS ATTACIIED)

 

I, (a) PLAINTIFF(S) DEFENDANT(S)
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION HITACHI AUTOMOTIVE SYSTEMS AMERICAS, INC.
(b) COUNTY OF RESIDENCE OF FIRST LISTED COUNTY OF RESIDENCE OF FIST LISTED
PLAINTIFF DEFENDANT
(EXCEPT IN U.S. PLAINTIFF CASES) (IN US. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND
INVOLVED

(c) ATTORNEYS (ram name, anoness, TELEPHONE NUMBER, AND ATTORNEYS knows)
E-MAIL ADDRESS)
Pamela E. Palmer, Trial Attorney
Equal Employment Opportunity Commission
100 Alabama St., S.W., Suite 4R30
Atlanta, GA 30303
(404) 562-6973: pamela.palmer@eeoc.gov

 

 

II. BASIS OF JURISDICTION IH. CITIZENSHIP OF PRINCIPAL PARTIES

(PLACE AN *X" IN ONE BOX ONLY) (PLACE AN “X" IN ONE BOX FOR PLAINTIFF AND ONE BOX FOR DEFENDANT)
(FOR DIVERSITY CASES ONLY)

PLF DEF PLF DEF

VI), U5, GOVERNMENT Cs FEDERAL QUESTION O 1 C] ( CITIZEN OF THIS STATE O 4 O 4 INCORPORATED OR PRINCIPAL,
PLAINTIFF (U5. GOVERNMENT NOT A PARTY) PLACE OF BUSINESS IN THIS STATE
0: US, GOVERNMENT C1, DIVERSITY O, OU, CITIZEN OF ANOTIIER state § O, INCORPORATED AND PRINCIPAL
DEFENDANT {INDICATE CITIZENSIIIP OF PARTIES PLACE OF BUSINESS [N ANOTHER STATE
TN ITEM IM)
DO; O, CITIZEN OR SUBJECT OF A O. DO. FOREIGN NATION
FOREIGN COUNTRY

 

 

IV. ORIGIN (PLACE AN “X “IN ONE BOX ONLY}
TRANSFERRED FROA MULTIOISTRICT APPEAL TO DISTRICT JUDGE

Vv. ORIGINAL 0: REMOVED FROM OO REMANDED FROM Os REINSTATED OR Os ANOTHER DISTRICT DO. LITIGATION - OO, FROM MAGISTRATE JUDCE
PROCEEDING STATE COURT APPELLATE COURT REOPENED {Spechfy District} TRANSFER JUDGMENT

MULTIDISTRICT
BLITIGATION -
DIRECT FILE

Vv. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE - 00 NOT CITE
JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Title | of the Americans with Disabilities Act of 1990 ("ADA"), as amended and Title | of the Civil Rights Act of 1991,
Discrimination on the basis of a disability.

(IF COMPLEX, CHECK REASON BELOW)

O I. Unusually large number of parties. O 6. Problems locating or preserving evidence

C] 2. Unusually large number of claims or defenses. O 7, Pending parallel investigations or actions by government.
oO 3. Factual issues are exceptionally comptex O 8. Multiple use of experts,

(4. Greater than normal volume of evidence. (19. Need for discovery outside United States boundaries.
O 3. Extended discovery period is needed. [Jo. Existence of highly technical issues and proof.

 

 

CONTINUED ON REVERSE

 

FOR OFFICE USE ONLY
RECEIPT # AMOUNT $ APPLYING [FP MAG. JUDGE (IFP) _
JUDOR MAG. JUDGE NATURE OF SUIT. CAUSE OF ACTION

(Referral)

 

 
Case 1:19-cv-03887-MLB-JKL Document 1-1 Filed 08/29/19 Page 2 of 2

VI. NATURE OF SUIT (PLACE AN *X" IN ONE BOX ONLY}

CONTRACT - "0" MONTHS DISCOVERY TRACK
150 RECOVERY OF OVERPAYMENT &
ENFORCEMENT OF JUDGMENT
CE isz RECOVERY OF DEFAULTED STUDENT
LOANS (Excl Veterans)
153 RECOVERY OF OVERPAYMENT OF
VETERAN'S BENEFITS.

CONTRACT - “4"* MONTHS DISCOVERY TRACK
110 INSURANCE

120 MARINE

130 MILLER ACT

140) NEGOTIABLE INSTRUMENT

131 MEDICARE ACT

100 STOCKHOLDERS' SUITS

140 OTHER CONTRACT

195 CONTRACT PRODUCT LIABILITY
196 FRANCHISE

REAL PROPERTY - "4" MONTHS DISCOVERY
TRACK

    
     

 

210 LAND CONDEMNATICN

220: FORECLOSURE

230 RENT LEASE & ESECTMENT
240 TORTS TO LAND

245 TORT PRODUCT LIABILITY
200 ALL OTHER REAL PROPERTY

TORTS - PERSONAL INJURY - "4" MONTHS

 

310 AIRPLANE
315 AIRPLANE PRODUCT LIABILITY
320 ASSAULT, LIBEL & SLANDER
330 FEDERAL EMPLOYERS" LIABILITY
340 MARINE
345 MARINE PRODUCT LIABILITY
35) MOTOR VEHICLE
353 MOTOR VEHICLE PRODUCT LIABILITY
360 GTHER PERSONAL INJURY
362 PERSONAL INJURY - MEDICAL
MALPRACTICE
3S PERSONAL INJURY - PRODUCT LIABILITY
Fa 9 PERSONAL INJURY - HEALTH CARES
PHARMACEUTICAL PRODUCT LIABILITY
(1) 344 ASBESTOS PERSONAL INJURY PRODUCT
LIABILITY

TORTS - PERSONAL PROPERTY - “4" MONTHS
DISCOVERY TRACK

   

32 GTHER FRAUD

371 TRUTH IN LENDING

Akt OTHER PERSONAL FROPERTY DAMAGE
385 PROPERTY DAMAGE PRODUCT LIABILITY

BANKRUPTCY - "0" MONTHS DISCOVERY TRACK

CIVIL RIGHTS - "4" MONTHS DISCOVERY TRACK
La) HU OTHER CIVIL RIGHTS

Le) 441 VOTING

Le) 442 EMPLOYMENT

Lea! +43 HOUSING ACCOMMODATIONS
443 AMERICANS with DISABILITIES - Employment
Lf 46 AMERICANS with DISABILITIES » Other

CO 448 EDUCATION

         
 
    
 

IMMIGRATION - "0" MONTHS DISCOVERY TRACK
462 NATURALIZATION APPLICATION
465 OTHER IMMIGRATION ACTIONS

PRISONER PETITIONS - "0" MONTHS DISCOVERY
TRACK

463 HABEAS CORPUS: Alien Detaines

410 MOTIONS TO VACATE SENTENCE

$30 HABEAS CORPUS

335 IABEAS CORPUS DEATH PENALTY

340 MANDAMUS & OTHER

440 CIVIL RIGHTS - Filed Pro se

555 PRISON CONDITION(S) - Filed Pro se

3) CIVIL DETAINEE: CONDITIONS OF
CONFINEMENT

PRISONER PETITIONS - "4" MONTHS DISCOVERY
TRACK —C—SC—“—~™SOSNCSCSststsSCSCS

C1 330 CIVIL RIGHTS « Filed by Counsel
[_] 355 PRISON CONDITION(S) - Filed by Counsel

FORFEITURE/PENALTY - "4" MONTHS DISCOVERY
re = =—SsSS—SSSSSSSS

 

c ] 624 DRUG RELATED SEIZURE OF PROPERTY
21 USC KI
CD 60 oTHER

LABOR - "4" MONTHS DISCOVERY TRACK
TH FAIR LABOR STANDARDS ACT
720 LABOR/MGMT RELATIONS

740 RAILWAY LABOR ACT

73) FAMILY and MEDICAL LEAVE ACT
79) OTHER LABOR LITIGATION

79] EMPL. RET INC SECURITY ACT

PROPERTY RIGHTS - "4" MONTHS DISCOVERY

    

    

 

420 COPYRIGHTS
#40 TRADEMARK.

PROPERTY RIGHTS - "8" MONTHS DISCOVERY
TRACK

430 PATENT
#34 PATENT-ABBREVIATED NEW DRUG
APPLICATIONS (ANDA}- a/k/a

SOCIAL SECURITY - "0" MONTHS DISCOVERY
TRACK

TRG) HIA (13950)
#62 BLACK LUNG (923)
G3 DIWE £405(g))
463 DIWW (Sig)
4G+ SSID TITLE XVI

ROS RSI (405(g))
FEDERAL TAX SUITS - "4" MONTHS DISCOVERY

TRAC
470 TAXES (US. Planudf of Defendant)
(J #70 IRS - THIRD PARTY 26 USC PhO

OTHER STATUTES - "4" MONTHS DISCOVERY
TRACK

 

1?

d

 

375 FALSE CLAIMS ACT

376 Qui Tam 31 USC 372% a}

400 STATE REAPPORTIONMENT

4) BANKS AND BANKING

45). COMMERCEACC RATES/ETC

4G) DEPORTATION

47) RACKETEER INFLUENCED AND CORRUPT
ORGANIZATIONS

480 CONSUMER CREDIT

490 CABLE/SATELLITE TY

490 OTHER STATUTORY ACTIONS

491 AGRICULTURAL ACTS

493 ENVIRONMENTAL MATTERS

495 FREEDOAL OF INFORMATION ACT

4) ADMINISTRATIVE PROCEDURES ACT /
REVIEW OR APPEAL OF AGENCY DECISION

CE] 950 CONSTITUTIONALITY OF STATE STATUTES

OTHER STATUTES "8" MONTHS DISCOVERY.
TRACK

410 ANTITRUST
#30 SECURITIES / COMMODITIES ! EXCHANGE

OTHER STATUTES - “0" MONTHS DISCOVERY
h

CH as ARsiTRATION
(Confirm ! Vacate Order / Modify)

 

 

* PLEASE NOTE DISCOVERY
TRACK FOR EACH CASE TYPE.
SEE LOCAL RULE 26,3

 

422 APPEAL 28 USC 158 Hateh-Wasman cases
423 WITHDRAWAL 28 USC [57
VIL. REQUESTED IN COMPLAINT:
CHECK IF CLASS ACTION UNDER F.R.Civ.P. 23 DEMANDS

 

JURY DEMAND YES O NO (CHECK YES ONLY IF DEMANDED IN COMPLAINT)

 

 

VIII. RELATED/REFILED CASE(S) IF ANY

JUDGE

DOCKET NO.

ee"

CIVIL CASES ARE DEEMED RELATED IF THE PENDING CASE INVOLVES: (CHECK APPROPRIATE BOX)
1, PROPERTY INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
(22. SAME ISSUE OF FACT OR ARISES OUT OF THE SAME EVENT OR TRANSACTION INCLUDED IN AN EARLIER NUMBERED PENDING SUIT,

(13. VALIDITY OR INFRINGEMENT OF THE SAME PATENT, COPYRIGHT OR TRADEMARK INCLUD!
C4. APPEALS ARISING OUT OF THE SAME BANKRUPTCY CASE AND

BANKRUPTCY JUDGE.

(C5. REPETITIVE CASES FILED BY PRO SE LITIGANTS,
C6. COMPANION OR RELATED CASE TO CASE(S) BEING SIMULTANEOUSLY FILED (INCLUDE ABBREVIATED STYLE OF OTHER CASE(S)):

(7. ENMER SAME OR ALL GF THE PARTIES

DISMISSED. This case [J] 1s

AND ISSUES IN THIS CASE WERE PREVIOUSLY INVOLVED IN CASE NO,
Olis nor (check one box) SUBSTANTIALLY THE SAME CASE,

ED IN AN EARLIER NUMBERED PENDING SUIT,
ANY CASE RELATED THERETO WiICH HAVE BEEN DECIDED BY TIE SAME

» WHICH WAS

 

raged by W mse Passe, Tn ate,

Capel
Pamela E. Palmer, Trial Attorney icrstter wsraretee bers eemesiemmnen

Dae fir as 79 08 36 14 to

SIGNATURE OF ATTORNEY OF RECORD

9/29/19

DATE
